ICJ_118_ApplicationGenocideConvention_HRV_SRB_2000-06-27_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

ANNÉE 2000
2000
27 juin
Rôle général
n° 118
27 juin 2000

AFFAIRE RELATIVE À L'APPLICATION DE LA CONVENTION POUR LA
PRÉVENTION ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

(CROATIE c. YOUGOSLAVIE)
ORDONNANCE

Présents : M. Guillaume, président; M. Shi, vice-président, MM. Oda, Bedjaoui, Ranjeva, Herczegh,
Fleischhauer, Koroma, Vereshchetin, Mme Higgins, MM. Parra-Aranguren, Kooijmans, Rezek,
Al-Khasawneh, Buergenthal, juges; M. Couvreur, greffier.

La Cour internationale de Justice,

ainsi composée,

après délibéré en chambre du conseil,

Vu l'article 48 du Statut de la Cour et le paragraphe 3 de l'article 44 de son Règlement,

Vu l'ordonnance du 10 mars 2000, par laquelle le président de la Cour a reporté, respectivement, au
14 septembre 2000 et au 14 septembre 2001 les dates d'expiration des délais pour le dépôt du mémoire de
la République de Croatie et du contre-mémoire de la République fédérale de Yougoslavie;

Considérant que, par lettre datée du 26 mai 2000 et parvenue au Greffe le 29 mai 2000, sous le couvert
d'une lettre également en date du 26 mai 2000 de l'ambassadeur de la République de Croatie aux
Pays-Bas, l'agent de la Croatie a demandé à la Cour un nouveau report de six mois de la date d'expiration
du délai pour le dépôt de son mémoire, et a indiqué les raisons à l'appui de cette demande; et considérant
que, dès réception de cette lettre, le greffier, se référant au paragraphe 3 de l'article 44 du Règlement, en a
fait tenir copie à l'agent de la Yougoslavie;

Considérant que, par lettre datée du 6 juin 2000 et parvenue au Greffe le même jour par télécopie, l'agent
de la Yougoslavie a indiqué que «si la Cour accorde au demandeur une prorogation de délai de six mois,
la République fédérale de Yougoslavie prie la Cour de lui accorder, pour le dépôt de son contre-mémoire,
un délai identique à celui dont disposera le demandeur, à savoir un délai de dix-huit mois»,

Reporte au 14 mars 2001 la date d'expiration du délai pour le dépôt du mémoire de la
République de Croatie;

Reporte au 16 septembre 2002 la date d'expiration du délai pour le dépôt du contre-mémoire
de la République fédérale de Yougoslavie;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de la Paix, à La Haye, le
vingt-sept juin deux mille, en trois exemplaires, dont l'un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la République de Croatie et au Gouvernement
de la République fédérale de Yougoslavie.

Le président,
(Signé) Gilbert Guillaume.

Le greffier,
(Signé) Philippe Couvreur.
